Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 December 2020 has been entered.
 
Response to Arguments
Applicant's arguments filed 18 September 2020 have been fully considered but they are not persuasive. Applicant again argues that the microchannel (125) of Choi (KR 20110067481 A) and the fluid channel (25) of Jones (US 2016/0372765 A1) cannot read on the claimed corrugated cut-off pattern since the microchannel of Choi (125) is “merely a groove (i.e. not an opening) formed on the upper surface of the reformed gas cooling plate (120), whereas claim 1 recites that the corrugated cut-off pattern is part of the opening.” This is not found persuasive because the claim does not require that the opening nor the cut-off pattern completely penetrate the support plate, such as a through hole. The claim merely requires that the openings of the support plates “provide a supply gas path through which the supply gas flows” and “increase a contact area between the supply gas and a pre-heating plate adjacent to the support plate while supporting the pre-heating plate.” Applicant has still failed to show why a groove such as that of Choi and Jones cannot read on the claimed opening. Further, the claimed “corrugated” cut-off pattern which is included with the claimed opening of the support plate is .

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-11 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 1 now recites that the “corrugated cut-off pattern increases a contact area between the supply gas and a pre-heating plate,” but the specification only provides support in [0051] for “the cut-off pattern 15 may increase a contact area of the supply gas and the pre-heating plate 21 or 22”.

Claims 1-4, 8-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In Claim 1, the term "increases" is a relative term which renders the claim indefinite. The claim does not specify what the contact area is increased relative to, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Particularly, it is not clear how the contact area is increased.
In Claim 2, the fourth line recites the limitation "the opening of the pre-heating plate". There is insufficient antecedent basis for this limitation in the claim because Claim 1, on which Claim 2 depends, indicates a plurality of openings in the plurality of pre-heating plates. Although Claim 2 does have antecedent basis for “the pre-heating plate” referring back to “a pre-heating plate adjacent to the support plate” in Claim 1, there is no antecedent basis for “the opening of the pre-heating plate” required by Claim 2.
Similarly, in Claim 3, the fifth line recites the limitation "the opening of the pre-heating plate". There is insufficient antecedent basis for this limitation in the claim because Claim 1, on which Claim 3 depends, indicates a plurality of openings in the plurality of pre-heating plates. Although Claim 2 does 

Claim Objections
Claim 1 is objected to because of the following informality: the second to last line of the claim requires “another openings” which does not make grammatical sense. Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20110067481A and its granted version KR101136867B1 machine translation provided by the examiner), of record, in view of Jones (US 2016/0372765 A1), both of record.
Regarding Claim 1, Choi teaches a gas heating unit for a fuel cell (see reformer 10 in figure 1 and reformer 2000 in figure 2, noting that the combustor 40 in figure 1 may be a fuel cell as indicated in the last sentence of the second paragraph on page 5 of the translation and the reformer uses a microfluidic heater, see the first full paragraph of page 1 of the translation), comprising: a supply gas inlet for receiving a supply gas before pre-heating (upper opening of fuel supply pipe 103), a plurality of pre-heating plates having openings and configured to pre-heat the supply gas (air preheating plates 110 and 130, combustion heat exchange plate 160 and catalyst holder plate 180, which have openings including: first and third air supply holes 111, 131, sixth and eighth exhaust gas distribution holes 161, 181, first and third reformed gas discharge holes 112, 122, sixth idle hole 162, first and third combustion holes 113, 133, sixth combustion hole 163, first and third reformed gas distribution holes 114, 134, sixth and eighth reformed gas distribution holes 164, 184, and first, third and sixth microchannels 115, 135 and 
Choi does not teach that the claimed cut-off pattern is corrugated. However, Jones teaches alternative fluid connection channels (25) to the microchannels of Choi. They serve the same purpose of facilitating the flow of gasses in an in-plane direction across the plates of the stack. The structure of Jones teaches a portion of a support plate (heat exchanger plate 14) corresponding to a cut-off pattern (fluid channel 25) that includes a “corrugated” cut-off pattern including a meandering serpentine shape adjacent to a pre-heating plate (flow field plate 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the serpentine pattern of Jones with the straight linear channels of Choi since they are alternatives serving the same purpose of facilitating in-plane flow of gas through a stack of plates. 
Regarding Claim 2, Choi further teaches that the opening (second microchannel 125, for example) of the support plate (reformed gas cooling plate 120) extends in an extending direction of the pre-heating plate (seen as horizontally in figure 2), and wherein an opening of the adjacent pre-heating plate extends in a thickness direction of the pre-heating plate (first reformed gas distribution hole 112 extends perpendicular to the plane of the pre-heating plate 110 allowing gas to flow in the horizontal 
Regarding Claim 3, Choi further teaches that the supply gas path includes: a first flow section in which the supply gas flows in a first direction along a surface of the pre-heating plate through the opening of the support plate (see for example the flow arrow on the in-plane direction of the reformed gas cooling plate 170 along a surface of combustion heat exchange plate 160); a second flow section in which the supply gas flows in a second direction parallel to the thickness direction of the pre-heating plate through an opening of the pre-heating plate (see for example the flow arrow perpendicular to the in-plane direction of the pre-heating plate through the sixth and seventh reformed gas distributions hole 164, 174); and a third flow section in which the supply gas flows in a third direction opposite to the first direction (see for example the flow arrow on the in-plane direction of the reforming gas cooling plate 120) along a surface of another pre-heating plate (air pre-heating plate 110).
Regarding Claim 4, Choi further teaches that the first, second and third flow sections constitute a basic unit section, and the supply gas path includes a plurality of basic unit sections (see figure 2 showing multiple different combinations of pre-heating and support plates having the claimed flow required by Claim 3).
Regarding Claim 8, Choi further teaches that the exhaust gas path intersects the supply gas path in the extending direction of the pre-heating plate such that the high-temperature exhaust gas flowing through the exhaust gas path pre-heats the supply gas (see in the upper section of the reformer that the air preheating plates allow for opposite flow directions to the flow directions on reforming gas cooling plates, which teaches the claimed heat exchanger function of the claimed gas heating unit).
Regarding Claim 9, Choi further teaches that a flowing direction of the exhaust gas flowing through the exhaust gas path is opposite to a flowing direction of the supply gas flowing through the 
Regarding Claim 10, although Choi doesn’t explicitly teach that a temperature of the exhaust gas flowing through the exhaust gas path is higher than a temperature of the pre-heating plate, and the temperature of the pre-heating plate is higher than a temperature of the supply gas flowing through the supply gas path, it would be obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention that the air in supply comes in cold relative to the catalytic reaction occurring in the middle section of the reformer and this allows the reformed gas to perform heat exchange with the air coming in such that the reformed gas is cooled by the air and the air is warmed by the reformed gas, which would be expected to meet the claimed limitations.
Regarding Claim 11, Choi further teaches that the supply gas includes fuel (see fuel supply pipe 103, which adds fuel to the air added from the top of the reformer, see first paragraph of translation page 12), and wherein a catalyst layer for reforming the fuel is formed on a surface of a pre-heating plate along which the supply gas including fuel flows (see catalyst plate 180, which has reforming catalyst 185 in a central portion the allows gas to flow next to it on the surrounding plates, see figure 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jones as applied to Claim 1 above, and further in view of Suehiro (US 2018/0287176 A1), of record. Choi further teaches that the gas heating unit (reformer 10) is coupled to the fuel cell stack (combustor 40, see figure 1) and is pressed together by the upper and lower plates (200 and 250), but does not explicitly teach . 
However, Suehiro teaches a fuel cell module which includes a reformer attached directly to the fuel cell stack (see reformer 20, which is attached to the fuel cell 3 encased in the housing 19 in figure 3). The examiner asserts that by securing the reformer to the fuel cell stack and securing both components in a housing, this is an obvious alternative to pressing them together with support plates since the structural components are held together by both setups. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the reformer of Choi could be attached directly onto a fuel cell stack in order to conserve space for fuel cell applications which require a small total volume, such a vehicle operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723